Smith, J.
The superior court dissolved the temporary injunction on the ground that a magistrate obtained jurisdiction by the bringing oí a replevin suit before him and the obtaining ot service subsequent to the filing of the suit in the superior court but before service had been obtained on all the parties. The reviewing court holds, however, that the action in the superior court spoke trom the giving of the bonds under the temporary restraining order, and that was prior to the bringing of the suit before the magistrate. It is also held that one of the parties served in the superior court case before the bringing of the suit betore the .magistrate was united in interest with the other defendant and both are ‘therefore bound. Judgment reversed.